            Case 4:19-cv-02749 Document 15-1 Filed on 01/31/20 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.115.69.112

ISP: Comcast Cable
Physical Location: Pasadena, TX



Hit Date UTC           File Hash                                          Title
07/02/2019 16:16:28    CE54419F73BA4A823E44564365DE37DA4D3A71EF           Fifty Shades of Kate

06/27/2019 13:46:12    B201D16049FF6E6B30BE7D125696E176970D3C1F           SEX after WORK

06/11/2019 16:17:09    C72370F9777E4BC5700A0E96C2EDAB284AA8501F           Hot Fucking with Sexy Sybil and Jake

05/28/2019 06:12:41    1B089217CDFF08CB31CD3663BD6E9B32A5A3E209           Workout and Stunning Hot Sex

05/23/2019 11:23:03    DBADB5297A88111AD4820864B7EF1F21AA822354           One Romantic Evening of Hot Sex

05/21/2019 11:14:43    12D41FC242384C1E0C9372A79DD5B34F1FDA74AC           CUM in MY kitchen

05/19/2019 17:23:21    AB2EFD6A4F586BE75346B5ACD568B6D94D9DD74C Would You Fuck My Girlfriend

05/14/2019 11:47:39    82891A385FF32F3569856CE193914F0E3C4925D1           Teach Me About Sex

03/21/2019 09:31:50    A85B0BAB61615F11793D30997806B9B736688137           Into The Lions Mouth


Total Statutory Claims Against Defendant: 9




                                                  EXHIBIT A
STX299
